Citation Nr: 9931370	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  97-26 637A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased evaluation in excess of 10 
percent for psoriasis.

2. Entitlement to an increased (compensable) evaluation for 
residuals of a fractured left inferior ramus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1980 to 
August 1982.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. The veteran was duly scheduled for VA examinations of the 
joints and skin in May 1999 in connection with his claims 
for increased disability ratings for his service-connected 
psoriasis and residuals, fracture, left inferior ramus.  

2. The veteran failed to report for the examinations.  

3. He has provided no adequate reason or good cause for 
failing to report for the physical examinations. 



CONCLUSIONS OF LAW

1.  Having failed to report for a scheduled VA orthopedic 
examination, which was to be conducted for the purpose of 
determining the severity of the veteran's service-connected 
residuals of a fractured left inferior ramus, the claim for 
increased compensation benefits for this condition is denied 
in accordance with law and regulation.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. §§ 3.326(a), 3.655(b) (1999).

3. Having failed to report for a scheduled VA skin 
examination, which was to be conducted for the purpose of 
determining the severity of the veteran's service-connected 
psoriasis, the claim for increased compensation benefits for 
this condition is denied in accordance with law and 
regulation.  38 U.S.C.A. § 501; 38 C.F.R. §§ 3.326(a), 
3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the veteran requested an evaluation of his 
service-connected psoriasis currently evaluated as 10 percent 
disabling and the service-connected residuals, fractured left 
inferior ramus currently evaluated as non compensable.  

In essence, the veteran asserts that he has constant problems 
with incessant itching across his face, chest, ears, legs, 
knees, and the bottom surfaces of his arms.  The skin 
condition is worse in the summer time.  He also contends that 
the left hip disability has increased in severity and that he 
now walks with a limp.  The veteran contends that he is 
entitled to increased evaluations. 

The claims folder reflects that the veteran did not report 
for dermatology evaluations scheduled in July and September 
1995.  Thereafter, he did report for an April 1997 VA 
examination.  

The transcript of the April 1999 personal hearing reflects 
that the hearing officer was willing to order another VA 
examination if the veteran was willing to attend.  
Transcript, hereinafter T., at 7.  The veteran responded 
okay.  Id.  

The claims folder reflects that orthopedic and dermatology VA 
examinations were scheduled in May 1999.  A June 1999 
internal working document reflects that the veteran failed to 
report for VA examinations arranged to determine the current 
extent and severity of his service-connected psoriasis and 
residuals of the fractured left inferior ramus.  See 38 
C.F.R. § 3.655 (1999). 

While the claims folder does not bear the actual notice of 
the required VA examination, the Court has ruled that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required 
to rebut the presumption of regularity.  See Ashley v. 
Derwinski, 2 Vet. App. 307, (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  The Board also observes that there is no actual 
notice in the record of the April 1997 VA examination for 
which the veteran appeared and was evaluated.  See 
Mindenhall, supra.

The Board emphasizes that the July 1999 supplemental 
statement of the case/hearing officer's decision addressed 
the veteran's failure to report.  The cover letter provided 
notice to the veteran that he had 60 days to make any comment 
he wished concerning the additional information added since 
the August 1997 statement of the case.  The veteran did not 
submit any comment or provide adequate reason/good cause for 
not reporting for the scheduled examination.

Hence, evidence expected from the most recent VA examination 
which might have been material to the outcome of this claim 
could not be considered.  It is accepted that if the veteran 
wishes assistance with the development of his claim, he can 
not passively wait for help in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence in support of his claim.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, that 
evidence amounts to a recent VA examination.  When an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for an increase, and the 
claimant fails to appear, the claim shall be denied.  38 
C.F.R. § 3.655(b); see also Dusek v. Derwinski, 2 Vet. App. 
519, 521 (1992).  

On review of the record, the RO informed the veteran of the 
evidence required to support his claims in a May 1997 rating 
decision and a statement of the case dated in August 1997.  
The veteran agreed to report for an examination during the 
April 1999 personal hearing at the RO.  Thereafter, the RO 
issued a supplemental statement of the case dated in July 
1999 referable to the April 1999 personal hearing and his 
failure to report for the VA examinations.  The Board 
observes that the veteran received the July 1999 notice of 
the April 1999 hearing officer's decision and supplemental 
statement of the case.  The VA letter was mailed to the 
veteran at the address of record and was not returned to the 
RO by the United States Postal Service as undeliverable.  The 
Board is satisfied that the veteran was given adequate notice 
of his rights and responsibilities as regards these claims.

Accordingly, the appropriate disposition of the veteran's 
claim for increased disability evaluations for the psoriasis 
and the residuals of the fractured left inferior ramus is 
denial because of his failure to report for VA examinations 
which he was duly notified and for which there is no adequate 
reason or good cause demonstrated for his failure to appear.  
See Mindenhall, supra.  In a case where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit or the lack of entitlement 
under law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
applications for a disability rating in excess of 10 percent 
for psoriasis and a compensable rating for residuals of a 
fractured left inferior ramus.  38 U.S.C.A. § 5103(a) (West); 
Robinette v. Brown, 8 Vet. App. 77 (1995); see also Isenhart 
v. Derwinski, 3 Vet. App. 177 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).


ORDER

An increased evaluation in excess of 10 percent for psoriasis 
is denied.

An increased (compensable) evaluation for residuals of a 
fractured left inferior ramus is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

